EXHIBIT 10.5


MID AMERICA BANK


SPECIAL TERMINATION AGREEMENT

        This AGREEMENT is made effective as of October 1, 2006 by and between
Mid America Bank, fsb (the “Bank”), a federally chartered savings institution,
with its office at 55th & Holmes Avenue, Clarendon Hills, Illinois, and James S.
Eckel (the “Executive”). The Bank is the wholly-owned subsidiary of the Holding
Company (the “Company”), a corporation organized under the laws of the State of
Delaware.

        WHEREAS, the Bank recognizes the responsibility Executive has with the
Bank and wishes to protect his position therewith for the period provided in
this Agreement; and

        WHEREAS, Executive has been elected to, and has agreed to serve in the
position of Senior Vice President–Marketing for the Bank, a position of
substantial responsibility which will require Executive to manage the marketing
function of the Bank;

        NOW, THEREFORE, in consideration of the contribution and
responsibilities of Executive, and upon the other terms and conditions
hereinafter provided, the parties hereto agree as follows:

    1.        Term of Agreement. The term of this Agreement shall be deemed to
have commenced as of the date first above written and shall continue through
December 31, 2008. At or near each anniversary date of the effective date set
forth above, the board of directors of the Bank (“Board”) may extend the
Agreement an additional year. The Board will review the Agreement and the
Executive’s performance annually for purposes of determining whether to extend
the Agreement, and the results thereof shall be included in the minutes of the
Board’s meeting. In the event the Executive chooses not to renew the Agreement,
the Executive shall provide the Bank with written notice at least ten (10) days
and not more than twenty (20) days prior to such anniversary date. If either the
Bank or the Executive chooses not to renew the Agreement for an additional
period, the Agreement shall cease at the end of its remaining term unless the
Executive’s employment is voluntarily or involuntarily terminated with the Bank
pursuant to Section 2 hereof.

    2.        Payments to Executive upon Change in Control.

    (a)        Upon the occurrence of a Change in Control of the Bank or the
Company (as herein defined) followed at any time during the term of this
Agreement by the voluntary or involuntary termination of Executive’s employment,
other than for Cause, as defined in Section 2(c) hereof, the provisions of
Section 3 shall apply. Upon the occurrence of a Change in Control, Executive
shall have the right to elect to voluntarily terminate his employment at any
time during the term of this Agreement following any demotion, loss of title,
office or significant authority, reduction in his annual compensation, or
relocation of his principal place of employment by more than 50 miles from its
location immediately prior to the Change in Control.

    (b)        Definition of a Change in Control. A “Change in Control” of the
Bank or the Company shall mean a change in control in control of a nature that:
(i) would be required to be reported in response to Item 1.01 of the current
report on Form 8-K, as in effect on the date hereof, pursuant to Section 13 or
15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”); or
(ii) results in a Change in Control of the Bank or the Holding Company within
the meaning of the Home Owners Loan Act of 1933 and the Rules and Regulations
promulgated by the Office of Thrift Supervision (or its predecessor agency), as
in effect on the date hereof including Section 574 of such regulations; or
(iii) without limitation, such a Change in Control shall be deemed to have
occurred at such time as (a) any “person” (as the term is used in Sections 13(d)
and 14(d) of the Exchange Act) is or becomes the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities or
makes an offer to purchase and completes the purchase of securities of the Bank
or Company representing 20% or more of the Bank’s or the Company’s outstanding
securities ordinarily having the right to vote at the election of directors
except for any securities of the Bank owned by the Company and any securities
purchased by the Bank’s employee stock ownership plan and trust; or
(b) individuals who constitute the Board of Directors of the Company or the Bank
on the date hereof (the “Incumbent Board”) cease for any reason to constitute at
least a majority thereof, provided that any person becoming a director
subsequent to the date hereof whose election was approved by a vote of at least
three-quarters of the directors comprising the Incumbent Board, or whose
nomination for election by the shareholders was approved by the Nominating
Committee, shall be, for purposes of this clause (b), considered as though he
were a member of the Incumbent Board; or (c) merger, consolidation or sale of
all or substantially all the assets of the Bank or Company occurs; or (d) a
proxy statement shall be distributed soliciting proxies from stockholders of the
Company, by someone other than the current management of the Company, seeking
stockholder approval of a plan of reorganization, merger or consolidation of the
Company or Bank with one or more corporations as a result of which the
outstanding shares of the class of securities then subject to the Plan are
exchanged for or converted into cash or property or securities not issued by the
Bank or the Company, and such proxy statement proposal is approved by the
shareholders of the Company; or (e) a tender offer is made and completed for 20%
or more of the outstanding securities of the Bank or Company.

        However, notwithstanding anything contained in this section to the
contrary, a Change in Control shall not be deemed to have occurred as a result
of an event described in (i), (ii) or (iii) (a), (c) or (e) above which resulted
from an acquisition or proposed acquisition of stock of the Holding Company by a
person, as defined in the OTS’ Acquisition of Control Regulations (12 C.F.R.
Section 574) (the “Control Regulations”), who was an executive officer of the
Holding Company on January 19, 1990 and who has continued to serve as an
executive officer of the Holding Company as of the date of the event described
in (i), (ii) or (iii) (a), (c) or (e) above (an “incumbent officer”). In the
event a group of individuals acting in concert satisfies the definition of
“person” under the Control Regulations, the requirements of the preceding
sentence shall be satisfied, and thus a change in control shall not be deemed to
have occurred, if at least one individual in the group is an incumbent officer.

    (c)        Executive shall not have the right to receive termination
benefits pursuant to Section 3 hereof upon Termination for Cause. The term
“Termination for Cause” shall mean termination because of the Executive’s
personal dishonesty, incompetence, willful misconduct, any breach of fiduciary
duty involving personal profit, intentional failure to perform stated duties,
willful violation of any law, rule or regulation (other than traffic violations
or similar offenses) or final cease-and-desist order, or material breach of any
material provision of this Agreement. In determining incompetence, the acts or
omissions shall be measured against standards generally prevailing in the
savings institutions industry. Notwithstanding the foregoing, Executive shall
not be deemed to have been Terminated for Cause unless and until there shall
have been delivered to him a copy of a resolution duly adopted by the
affirmative vote of not less than a majority of the Board of Directors of the
Bank at a meeting of the Board called and held for that purpose (after
reasonable notice to Executive and an opportunity for him, together with
counsel, to be heard before the Board), finding that in the good faith opinion
of the Board, Executive was guilty of conduct justifying Termination for Cause
and specifying the particulars thereof in detail. The Executive shall not have
the right to receive compensation or other benefits for any period after
Termination for Cause. Any stock options or limited rights granted to Executive
under any stock option plan of the Bank, the Company or any subsidiary or
affiliate thereof, shall become null and void effective upon Executive’s receipt
of Notice of Termination for Cause and shall not be exercisable by Executive at
any time subsequent to such Termination for Cause.

    3.        Termination Benefits. (a) Upon the occurrence of a Change in
Control, followed at any time during the term of this Agreement by the voluntary
or involuntary termination of Executive’s employment, other than for Termination
for Cause, the Bank and the Company shall pay Executive, or in the event of his
subsequent death, his beneficiary or beneficiaries, or his estate, as the case
may be, as severance pay or liquidated damages, or both, a sum equal to the
average annual compensation paid to Executive for the three years immediately
preceding Executive’s termination. For purposes of the preceding sentence,
compensation shall include only base salary plus annual cash bonus payments. At
the discretion of Executive, upon an election pursuant to Section 3(e) hereof,
such payment may be made in a lump sum immediately upon severance of Executive’s
employment or paid, on a pro rata basis, semi-monthly during the thirty-six (36)
months following Executive’s termination.

    (b)        Upon the occurrence of a Change in Control of the Bank or the
Company followed at any time during the term of this Agreement by Executive’s
voluntary or involuntary termination of employment, other than for Termination
for Cause, the Bank shall cause to be continued life, health and disability
coverage substantially identical to the coverage maintained by the Bank for
Executive and his or her dependents prior to his severance. Such coverage shall
cease upon the earlier of Executive’s obtaining similar coverage by another
employer or twelve (12) months from the date of Executive’s termination. In the
event the Executive obtains new employment and receives less coverage for life,
health or disability, the Bank shall provide coverage substantially identical to
the coverage maintained by the Bank for the Executive and his or her dependents
prior to termination for a period of twelve (12) months from the date of
Executive’s termination.

    (c)        Upon the occurrence of a Change in Control, the Executive will
have such rights as specified in the Company’s stock option plans or any other
employee benefit plan with respect to options and such other rights as may have
been granted to Executive under such plans.

    (d)        [INTENTIONALLY LEFT BLANK]

    (e)        On an annual basis Executive shall elect whether, in the event
amounts are payable under Sections 3(a) hereof, such amounts shall be paid in a
lump sum or on a pro rata basis pursuant to such sections. Such election shall
be irrevocable for the year for which such election is made.

    (f)        Notwithstanding the preceding paragraphs of this Section 3, in
the event it shall be determined that any payment or distribution of any type to
or for the benefit of the Executive by the Bank, any of its affiliates, or any
person who acquires ownership or effective control of the Bank or Holding
Company or ownership of a substantial portion of the Bank’s or Holding Company’s
assets (within the meaning of Section 280G of the Code, and the regulations
thereunder) or any affiliate of such person, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (the “Total Payments”), is subject to the excise tax imposed by
Section 4999 of the Code or any similar successor provision or any interest or
penalties with respect to such excise tax (such excise tax, together with any
such interest and penalties, are collectively referred to as the “Excise Tax”),
then, except in the case of a Deminimus Excess Amount (as described below), the
Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by the Executive of all taxes
imposed upon the Gross-Up Payment (including any federal, state and local
income, payroll or excise taxes and any interest or penalties imposed with
respect to such taxes), the Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Total Payments (not including any
Gross-Up Payment).

        In the event that the amount by which the present value of the Total
Payments which constitute “parachute payments” (within the meaning of Section
280G of the Code ) (the “Parachute Payments”) exceeds three (3) times the
Executive’s “base amount” (within the meaning of Section 280G of the Code) (the
“Base Amount”) is less than 3% of the amount determined under Section 3(a) of
this Agreement, such excess shall be deemed to be a Deminimus Excess Amount and
the Executive shall not be entitled to a Gross-Up Payment. In such an instance,
the Parachute Payments shall be reduced to an amount (the “Non-Triggering
Amount”), the value of which is one dollar ($1.00) less than an amount equal to
three (3) times Executive’s Base Amount; provided that such reduction shall not
be made unless the Non-Triggering Amount would be greater than the aggregate
value of the Parachute Payments (without such reduction) minus the amount of
Excise Tax required to be paid by Executive thereon. The reduction required
hereby shall be made by reducing the amount payable under Section 3(a) of this
Agreement.

        All determinations as to the portion, if any, of the Total Payments
which constitute Parachute Payments, whether a Gross-Up Payment is required, the
amount of such Gross-Up Payment, the amount of any reduction, and any amounts
relevant to the foregoing paragraphs of this Section 3(f) shall be made by an
independent accounting firm selected by the Bank, which may be the accounting
firm then regularly retained by the Bank (the “Accounting Firm”). The Accounting
Firm shall provide its determination (the “Determination”), together with
detailed supporting calculations, regarding the amount of any Gross-Up Payment
and any other relevant matter, both to the Bank and the Executive, within five
(5) days of a date of termination, if applicable, or such earlier time as
requested by the Bank or the Executive (if the Executive reasonably believes
that any of the Total Payments may be subject to the Excise Tax). Any
determinations by the Accounting Firm shall be binding upon the Bank and the
Executive. As a result of uncertainty in the application of Section 280G and
4999 of the Code at the time of the initial determination by the Accounting Firm
hereunder, or as a result of a subsequent determination by the Internal Revenue
Service or a judicial authority, it is possible that the Bank should have made
Gross-Up Payments (“Underpayments”), or that Gross-Up Payments will have been
made by the Bank which should not have been made (“Overpayments”). In either
such event, the Accounting Firm shall determine the amount of the Underpayment
or Overpayment that has occurred. In the case of the Underpayment, the amount of
such Underpayment shall be promptly paid by the Bank to or for the benefit of
the Executive. In the case of an Overpayment, the Executive shall, at the
direction and expense of the Bank, take such steps as are reasonably necessary
(including the filing of returns and claims for refund), follow reasonable
instructions from, and procedures established by, the Bank, and otherwise
reasonably cooperate with the Bank to correct such Overpayment, including
repayment of such Overpayment to the Bank.

    4.        Notice of Termination. Any purported termination by the Bank or by
Executive shall be communicated by Notice of Termination to the other party
hereto. For purposes of this Agreement, a “Notice of Termination” shall mean a
written notice which shall indicate the specific termination provision of this
Agreement relied upon and shall set forth in detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated. “Date of Termination” shall mean the date specified in
the Notice of Termination (which, in the case of a Termination for Cause, shall
not be less than thirty (30) days from the date such Notice of Termination is
given); provided that if, within thirty (30) days after any Notice of
Termination is given, the party receiving such Notice of Termination notifies
the other party that a dispute exists concerning the termination, the date of
Termination shall be the date on which the dispute is finally determined, either
by mutual written agreement of the parties, by a binding arbitration award, or
by a final judgment, order or decree of a court of competent jurisdiction (the
time for appeal therefrom having expired and no appeal having been perfected)
and provided further that the Date of Termination shall be extended by a notice
of dispute only if such notice is given in good faith and the party giving such
notice pursues the resolution of such dispute with reasonable diligence.

    5.        Source of Payments. It is intended by the parties hereto that all
payments provided in this Agreement shall be paid in cash or check from the
general funds of the Bank. The Company, however, guarantees payment and
provision of all amounts and benefits due hereunder to Executive, if such
amounts and benefits due from the Bank are not timely paid or provided by the
Bank, such amounts and benefits shall be paid or provided by the Company.

    6.        Effect on Prior Agreements and Existing Benefit Plans. This
Agreement contains the entire understanding between the parties hereto and
supersedes any prior agreement between the Bank and Executive, except that this
Agreement shall not affect or operate to reduce any benefit or compensation
inuring to Executive of a kind elsewhere provided. No provision of this
Agreement shall be interpreted to mean that Executive is subject to receiving
fewer benefits than those available to him without reference to this Agreement.

    7.        No Attachment.

    (a)        Except as required by law, no right to receive payments under
this Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation, or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to affect any such action shall be null,
void, and of no effect.

    (b)        This Agreement shall be binding upon, and inure to the benefit
of, Executive, the Bank and their respective successors and assigns.

    8.        Modification and Waiver.

    (a)        This Agreement may not be modified or amended except by an
instrument in writing signed by the parties hereto.

    (b)        No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel. No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than that specifically waived.

    9.        Required Regulatory Provisions.

    (a)        The Bank may terminate the Executive’s employment at any time,
but any termination by the Bank, other than Termination for Cause, shall not
prejudice Executive’s right to compensation or other benefits under this
Agreement. Executive shall not have the right to receive compensation or other
benefits for any period after Termination for Cause as defined in Section 2(c)
hereinabove.

    (b)        If the Executive is suspended from office and/or temporarily
prohibited from participating in the conduct of the Bank’s affairs by a notice
served under Section 8(e)(3) (12 USC Section 1818(e)(3)) or 8(g) (12 USC Section
1818(g)) of the Federal Deposit Insurance Act, as amended by the Financial
Institutions Reform, Recovery and Enforcement Act of 1989, the Bank’s
obligations under this contract shall be suspended as of the date of service,
unless stayed by appropriate proceedings. If the charges in the notice are
dismissed, the Bank may in its discretion (i) pay the Executive all or part of
the compensation withheld while their contract obligations were suspended and
(ii) reinstate (in whole or in part) any of the obligations which were
suspended.

    (c)        If the Executive is removed and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Section 8(e) (12 USC (Section 1818(e)) or 8(g) (12 USC (Section 1818(g)) of the
Federal Deposit Insurance Act, as amended by the Financial Institutions Reform,
Recovery and Enforcement Act of 1989, all obligations of the Bank under this
contract shall terminate as of the effective date of the order, but vested
rights of the contracting parties shall not be affected.

    (d)        If the Bank is in default as defined in Section 3(x) (12
USC Section 1813(x) (1)) of the Federal Deposit Insurance Act, as amended by the
Financial Institutions Reform, Recovery and Enforcement Act of 1989, all
obligations of the Bank under this contract shall terminate as of the date of
default, but this paragraph shall not affect any vested rights of the
contracting parties.

    (e)        All obligations of the Bank under this contract shall be
terminated, except to the extent determined that continuation of the contract is
necessary for the continued operation of the institution, (i) by the Federal
Deposit Insurance Corporation, at the time FDIC enters into an agreement to
provide assistance to or on behalf of the Bank under the authority contained in
Section 13(c) (12 USC (Section 1823(c)) of the Federal Deposit Insurance Act, as
amended by the Financial Institutions Reform, Recovery and Enforcement Act of
1989; or (ii) by the Office of Thrift Supervision (“OTS”) at the time the OTS or
its District Director approves a supervisory merger to resolve problems related
to the operations of the Bank or when the Bank is determined by the OTS or FDIC
to be in an unsafe or unsound condition. Any rights of the parties that have
already vested, however, shall not be affected by such action.

    10.        Reinstatement of Benefits Under 9(b). In the event Executive is
suspended and/or temporarily prohibited from participating in the conduct of the
Bank’s affairs by a notice described in Section 9(b) hereof (the “Notice”)
during the term of this Agreement and a Change in Control, as defined herein,
occurs, the Bank will assume its obligation to pay and the Executive will be
entitled to receive all of the termination benefits provided for under Section 3
of this Agreement upon the Bank’s receipt of a dismissal of charges in the
Notice.

    11.        Severability. If, for any reason, any provision of this
Agreement, or any part of any provision, is held invalid, such invalidity shall
not affect any other provision of this Agreement or any part of such provision
not held so invalid, and each such other provision and part thereof shall to the
full extent consistent with law continue in full force and effect.

    12.        Headings for Reference Only. The headings of sections and
paragraphs herein are included solely for convenience of reference and shall not
control the meaning or interpretation of any of the provisions of this
Agreement.

    13.        Governing Law. The validity, interpretation, performance, and
enforcement of this Agreement shall be governed by Federal Law.

    14.        Arbitration. Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction; provided, however, that Executive shall be entitled to seek
specific performance of his right to be paid until the Date of Termination
during the pendency of any dispute or controversy arising under or in connection
with this Agreement.

    15.        Payment of Legal Fees. All reasonable legal fees paid or incurred
by Executive pursuant to any dispute or question of interpretation relating to
this Agreement shall be paid or reimbursed by the Bank, if the Executive is
successful on the merits of such dispute or question pursuant to any legal
judgment, arbitration or settlement. Such payments are guaranteed by the Company
pursuant to Section 5 hereof.

    16.        Signatures.

        IN WITNESS WHEREOF, the Bank has caused this Agreement to be executed by
its duly authorized officer, and Executive has signed this Agreement to be
effective on the 1st day of October, 2006.

Attest:     MID AMERICA BANK                    /s/_Carolyn Pihera   By:/s/
Allen H. Koranda    Corporate Secretary        Chief Executive Officer        
      WITNESS:               /s/ Michael Janssen   /s/James S. Eckel        
Executive  

Seal